Exhibit 10.2

 

 

SALE OF GOVERNMENT PROPERTY
AMENDMENT OF INVITATION FOR BIDS/MODIFICATION OF CONTRACT

 

 

1.     AMENDMENT TO INVITATION FOR BIDS NO.:      99-4001-0004

2.  EFFECTIVE DATE

PAGE 1 OF    2    PAGES

        SUPPLEMENTAL AGREEMENT NO.:     6

3.     ISSUED BY
DEFENSE REUTILIZATION AND MARKETING SERVICE
ATTN: DRMS-BBS
74 WASHINGTON AVE. N.
BATTLE CREEK, MI 49017-3092

4.  NAME AND ADDRESS WHERE BIDS ARE RECEIVED
DEFENSE REUTILIZATION AND MARKETING SERVICE
ATTN: DRMS-BBS
74 WASHINGTON AVE. N.
BATTLE CREEK, MI 49017-3092

5.     o AMENDMENT OF INVITATION FOR BIDS NO.
    (See item 6)



DATED

þ MODIFICATION OF CONTRACT NO.
     (See item 8)

994001-00004

DATED


05/12/07

6.     THIS BLOCK APPLIES ONLY TO AMENDMENTS OF INVITATIONS FOR BIDS

          The above numbered invitation for bids is amended as set forth in Item
9.  Bidders must acknowledge receipt of this amendment unless indicated
otherwise in item 11 prior to the hour and date specified in the invitation for
bids, or as amended, by one of the following methods:

          (a)  By signing and returning _____0_____ copies of this amendment;

          (b)  By acknowledging receipt of this amendment on each copy of the
bid submitted; or

          (c)  By separate letter or telegram which includes a reference to the
invitation for bids and amendment number.

          FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED AT THE ISSUING OFFICE
PRIOR TO THE HOUR AND DATE SPECIFIED   MAY RESULT IN REJECTION OF YOUR BID.  If
by virtue of this amendment you desire to change a bid already submitted, such
change may be  made by telegram or letter, provided such telegram or letter
makes reference to the invitation for bids and this amendment, and is received
prior to the  opening hour and date specified.

 

7.     ACCOUNTING AND APPROPRIATION DATE (If required)



8.     THIS APPLIES ONLY TO MODIFICATION OF CONTRACTS
This Supplemental Agreement is entered into pursuant to authority of

MUTUAL AGREEMENT

9.     DESCRIPTION OF AMENDMENT/MODIFICATION (Except as provided below all terms
and conditions of the document referenced in item 6 remain in full force and
effect)

Whereas Contract 99-4001-0004 was entered into on June 9, 2005 by and between
the United States of America, hereinafter referred to as the Government and
Liquidity Services, Inc. hereinafter referred to as the contractor, and DOD
Surplus, LLC formed by the contractor to serve as the entity that processes DRMS
assets, hereinafter referred to as the Purchaser, and Whereas the contract
involved the follow item in Invitation for Bid 99-4001:

 

0001:  All scrap material located in the continental United States (other than
Tennessee and the Carolinas) and in Alaska that is demilitarization code A, B,
E, or Q or that is subject to demilitarization as a condition of sale other than
material and items in the list of excluded SCLs and FSCs set forth in Part IV. 
Contract performance is 7 years with three one year renewal option periods.

 

THE HOUR AND DATE FOR RECEIPT OF BIDS           o      IS NOT
EXTENDED,         o     IS EXTENDED UNTIL              O’CLOCK             M

(LOCAL TIME)                DATE

10.   BIDDER/PURCHASE NAME AND ADDRESS (Include zip Code)

DOD Surplus, LLC
15051 N. Kierland Blvd. Third Floor
Scottsdale, AZ  85254

 

11.     o BIDDER IS NOT REQUIRED TO SIGN THIS DOCUMENT

          x PURCHASER IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN ORIGINAL AND
     0     COPIES TO THE ISSUING OFFICE

12.   SIGNATURE FOR BIDDER/PURCHASER

BY           /s/ Thomas B.
Burton                                                              
                        (Signature of person authorized to sign)

15.     UNITED STATES OF AMERICA

BY             /s/ Gregory E.
Ortiz                                                               
                      (Signature of Contracting Officer)

13.   NAME AND TITLE OF SIGNER (type or print)

 

Thomas B. Burton, President

14.  DATE SIGNED

 

5-20-07

16.  NAME OF CONTRACTING OFFICER  (type or print)

GREGORY E. ORTIZ

17.  DATE SIGNED

5/21/07

AUTHORIZED FOR LOCAL REPRODUCTION

 

STANDARD FORM 114d (REV. 1-84)

Previous edition is usable

 

Prescribed by GSA PPRM (41 CRF) 101-45.3.

 


--------------------------------------------------------------------------------


DRMS CONTRACT NUMBER 99-4001-0004
Supplemental Agreement 6
Page 2 of 2

WHEREAS, Part II, Section B, Product Pool and Property Flow states in pertinent
part
that:

The property in the Product Pool is all “scrap” material, and all items that are
subject to “Demilitarization as a Conditions of Sale,” for which DRMS is
accountable, other than material and items in the list of excluded SCLs and FSCs
set forth in Part IV, with DEMIL Codes “A,” “B,” “E,” or “Q” or that are subject
to “Demilitarization as a Condition of Sale,” that become available in the
Continental United States (other than Tennessee and the Carolinas) or in Alaska.

WHEREAS, the contract currently does not cover either Hawaii and Guam, albeit
these sites are all in close proximity to the existing sites on the Commercial
Venture (CV) contract which covers DRMS’s usable property,

and, WHEREAS, in the interest of achieving cost savings for both, the Purchaser
and the Agency, as was used for the rational of the consolidation for the Scrap
Venture (SV) and CV contract, executed in Supplemental Agreement 1 under this
contract, the parties hereto mutually agree to modify Part II, Section B. to
include Hawaii and Guam into the contract property stream.

NOW, THEREFORE, it is mutually agreed between the two parties hereto to this
modification that:

1.               Part II, Section B. is hereby modified to include Hawaii and
Guam into the Scrap Venture property stream.

2.               Purchaser to implement scrap operations for both sites no later
than 60 days after effective date of modification.

3.               Purchaser agrees to pay for all property received at the
original bid price of $0.0001 per pound and that revenue distributions will
maintain the current split of 23/75.2/1.8 as outlined in Supplemental Agreement
5, paragraphs 5
and 6

4.               All other applicable terms and conditions of the contract
remain in effect, including but not limited to Parts I-VI, and Articles One (1)
through Twenty-Three (23); and Supplemental Agreements 1-5 remain in effect

5.               This modification will become effective upon the date of the
last affixed signature to this modification.

//////// NOTHING FOLLOWS ////////


--------------------------------------------------------------------------------